 THYSSENKRUPP STAINLE
SS USA
, LLC  621 Thyssen
Krupp 
Stainless USA, LLC, a wholly owned 
subsidiary of Outokumpu Stainless USA, LLC 
and
 United Steel, Paper and Forestry, Rubber, 
Manufacturing, Energy, Allied Industrial and 
Service  Workers International Union, AFL
ŒCIO, CLC
.  Cases 15
ŒCAŒ070319 
and 
15ŒCAŒ073053
 April
 22, 2015
 ORDER DENYING MOTION
1 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 The General Counsel seeks a default judgment in this 
case pursuant to the terms of a settlement agreement.  
The Union filed unfair labor practice charges on Dece
m-ber 7, 2011
, and January 24, 2012, alleging that the R
e-spondent violated Section
 8(a)(3) and (1) by changing its 
workplace discussion policy and enforcing it disparately; 
engaging in surveillance and creating the impression of 
surveillance; promulgating in writing an overly broad 
ﬁno-discussion during working hours policy
ﬂ and disc
i-plining two employees pursuant to that policy; and 
threatening that employees would lose everything and 
that collective bargaining would start from zero if the 
Union were voted in.  On April 30, 2012, the Union and 
the Respondent entered into a 
settlement 
agreement 
re-solving these charges.
 Pursuant to the terms of the 
settlement 
agreement
, the 
Respondent agreed to post a 
settlement 
notice 
and to take 
the affirmative actions described in the 
settlement 
agreement 
and 
settlement 
notice
.  On May 7, 2012, the 
Respondent emailed a letter to employees that discussed 
its position regarding settling the charges (the ﬁSide N
o-ticeﬂ); the Respondent also posted the letter on its main 
bulletin board.  On May 17, 2012, the Respondent posted 

the 
settlement 
notice 
on its ma
in bulletin board and on 
the Respondent™s intranet, where it remained until July 

18, 2012.  The 
settlement 
agreement 
contained the fo
l-lowing performance clause:
  The Charged Party agrees that in case of non
-compliance with any of the terms of this 
settleme
nt 
agreement 
by the Charged Party, and after 14 days 
notice from the Regional Director of the National 

Labor Relations Board of
 such noncompliance wit
h-out remedy by the Charged Party, the Regional D
i-rector will issue a complaint that will include the a
l-leg
ations spelled out above in the 
ﬁScope of Agre
e-ment
ﬂ section.  Thereafter, the General Counsel may 
file a motion for default judgment with the Board on 
1  
The National Labor Relations Board has delegated its authority in 
this proceeding to a three
-member panel. 
  the allegations of the complaint.  The Charged Party 

understands and agrees that all of the allegations 
of 

the complaint will be deemed admitted and it will 
have waived its right to file an 
answer 
to such co
m-plaint. The only issue that may be raised before the 
Board is whether the Charged Party defaulted on the 
terms of this 
settlement agreement
.  The Board 
may 
then, without necessity of trial or any other procee
d-ing, find all allegations of the complaint to be true 
and make findings of fact and conclusions of law 
consistent with those allegations adverse to the 

Charged Party on all issues raised by the plead
ings.  
The Board may then issue an order providing a full 

remedy for the violations found as is appropriate to 

remedy such violations.  The parties further agree 
that a U.S. Court of Appeals Judgment may be e
n-tered enforcing the Board order ex parte, after
 ser-vice or attempted service upon Charged Pa
r-ty/Respondent at the last address provided to the 

General Counsel.
  On September 19, 2012, the Region informed the R
e-spondent that its Side Notice constitutes noncompliance 
with the 
settlement 
agreement
.  The 
Region and the R
e-spondent discussed the Region™s proposed remedial steps 
to address the alleged noncompliance, but the Respon
d-ent declined to comply with the Region™s ultimate r
e-quirement that it repost the Board™s 
notice 
for an add
i-tional 60 days to remed
y its alleged breach.  On March 
27, 2013, the Region notified the Respondent that it 
would reinstate the charges if the Respondent did not 
repost the 
settlement 
notice 
for 60 days.  The Respondent 
did not respond.  
 Accordingly, on June 28, 2013, the Regio
nal Director 
issued an 
order 
consolidating 
cases
, consolidated 
com-plaint
, and 
notice 
of 
hearing
.  The Respondent filed a 
timely answer.  On August 15, 2013, the Respondent 

filed a Motion for Summary Judgment arguing that the 

complaint should be dismissed b
ecause it had neither 
failed to comply with the 
settlement 
agreement 
nor e
n-gaged in postsettlement unfair labor practices.  On N
o-vember 22, 2013, the Board denied the Respondent™s 
motion.
 On September 29, 2014, pursuant to the performance 
clause in the 
settlement 
agreement
, the General Counsel 
filed this Motion for Default Judgment, along with a 
supporting brief asserting that the Respondent had d
e-faulted on the terms of the 
settlement 
agreement
.  On 
October 1, 2014, the Board issued an Order Transferring 
Proceeding to the Board and Notice to Show Cause why 
the motion should not be granted.  On October 15, 2014, 
the Respondent filed a response and memorandum in 
362 NLRB No. 7
1                                                    DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 622 opposition to the Motion for Default Judgment, disputing 
the allegation that the 
settlement 
agreem
ent 
had been 
breached.  
 Having duly considered the matter, we find that default 
judgment is not appropriate under the circumstances of 

this case because, based on the conflicting represent
a-tions of the parties, genuine issues of material fact exist 

which 
prevent a final determination as to whether the 
terms of the 
settlement 
agreement 
have been breached.
2  2  In denying the Respondent™s Motion for Summary Judgment, we 
noted that the ﬁpropriety of setting aside the settlement agreementﬂ was 
Accordingly, we deny the General Counsel™s Motion 
for Default Judgment and remand this proceeding to the 

Regional Director for Region 15 for further app
ropriate 
action.
 ﬁan issue
 for the judge to decide in the first instance, based on a more 
complete record regarding, for example, the posting of the notice and 
letter, and the Respondent™s compliance with the affirmative settlement 
terms.ﬂ
 Having denied the General Counsel™s Motion
 for Default Judgment, 
we similarly deny his motion to strike the Respondent™s July 11, 2013 

answer, without prejudice to the General Counsel raising the motion 
before the judge, if appropriate, after the judge rules on the alleged 
breach of the settlement
 agreement. 
                                                                                                                                 